In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-19-00111-CR
            No. 02-19-00112-CR
            No. 02-19-00113-CR
       ___________________________

    JOEY ABRAHAM MOOSO, Appellant

                      V.

           THE STATE OF TEXAS


 On Appeal from Criminal District Court No. 2
             Tarrant County, Texas
Trial Court Nos. 1507506D, 1550423D, 1561923R


 Before Sudderth, C.J.; Bassel and Wallach, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant Joey Abraham Mooso entered open pleas of guilty to a count of

second-degree-felony possession with intent to promote child pornography (Cause

No. 1507506D), five counts of third-degree-felony possession of child pornography

(Cause No. 1550423D), and two counts of second-degree-felony sexual assault of a

child under the age of 17 (Cause No. 1561923R).            See Tex. Penal Code Ann.

§§ 22.011(a)(2); 43.26(a), (e). In so doing, Mooso signed judicial confessions in each

case that stated in relevant part, “I have read the indictment or information filed in

this case and I committed each and every act alleged therein, except those acts waived

by the State. All facts alleged in the indictment or information are true and

correct.” [Emphasis added.] By the terms of the judicial confessions, Mooso agreed

that the trial court took judicial notice of the confessions. See Davis v. State, 02-15-

00183-CR, 2016 WL 3452786, at *2 (Tex. App.—Fort Worth June 23, 2016, pet.

ref’d) (holding judicial confession sufficient to support guilty plea that included a

statement acknowledging trial court’s judicial notice of the same).

      Mooso did not challenge the sufficiency of the indictments against him, nor

does he challenge them on appeal. Rather, Mooso argues in his sole issue that the

State was required to introduce evidence into the record showing Mooso’s guilt

despite his signing the judicial confessions. See Tex. Code Crim. Proc. Ann. art. 1.15

(“[I]t shall be necessary for the state to introduce evidence into the record showing

the guilt of the defendant . . . .”). In so doing, Mooso asks us to disregard the court

                                           2
of criminal appeals’ decision in Dinnery v. State, in which the court reiterated that a

judicial confession, standing alone, is sufficient to sustain a conviction upon a guilty

plea. 592 S.W.2d 343, 353, 354 (Tex. Crim. App. [Panel Op.] 1980) (op. on reh’g) (“It

should be remembered that a judicial confession does not require corroboration, and

the cases cited did not hold that a judicial confession, standing alone, is sufficient to

sustain the guilty plea provided there is other evidence in the record to also support

the conviction.”).

      Because we are bound by the decisions of the court of criminal appeals, we

decline Mooso’s invitation to disregard Dinnery. See Wiley v. State, 112 S.W.3d 173, 175

(Tex. App.—Fort Worth 2003, pet. ref’d) (“[A]s an intermediate appellate court we

are bound to follow the pronouncements of the court of criminal appeals.”). And,

following Dinnery, we hold that Mooso’s written judicial confession was sufficient to

meet the State’s burden under Article 1.15 in each case and overrule Mooso’s sole

issue on appeal. See Davis, 2016 WL 3452786, at *2 (holding similarly). Accordingly,

we affirm the trial court’s judgment.



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 24, 2019


                                           3